DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s Amendments, filed 24-June-2022, have been entered. Claims 1, 16 and 19 have been amended, claims 2, 3, 5, 6, 8-12, 17 and 20 have been canceled, claims 21-31 have been added and claims 1, 4, 7, 13-16, 18, 19, 21-31 are currently pending.
Response to Arguments
Applicant's arguments filed 24-June-2022 have been fully considered but they are not persuasive. Applicant argues that cited prior art Frison (Pub. No. US 2019/0370273 A1, hereinafter “Frison”) and Okura et al. (Pub. No. US 2020/0117710 A1, hereinafter “Okura”) do not teach the newly amended claim 1 language “determining, based on the text and on the respective values of the words, at least one query word and a context for the at least one query word” because Frison does not determine a context for its query word and Okura does not teach receiving a respective value for each word of the text and determining the query word and context based on the received value (Remarks p. 17). Examiner respectfully submits that Frison teaches that the enhanced search system may be configured to perform not only a search for a term (e.g. first term) included in the query but also a search for one or more other terms (e.g. second terms) that are not included in the query but are related to the (first) term in the query [0066]. Examiner interprets that searching for the first term discloses determining at least one query word (i.e. the first term) and the rest of the query discloses the context for the at least one query word.
Applicant argues that Frison does not teach generating representations of syllables of the sequence as recited by claim 13 (Remarks p. 18). In response, examiner respectfully submits that Frison teaches that in Fig. 7, S602, the enhanced search system may obtain a similarity between a word vector representing the first term (i.e. first word embedding) and a word vector representing a word (or a phrase) other than the first term (Frison [0111]). The term “word vector” may be understood as a numeric vector (e.g. a list of real numbers) representing a word or a phrase (Frison [0014]). Techniques of mapping words or phrases to vectors of real numbers may be referred to as “word embedding” (Frison [0067]). Examiner interprets that mapping the words or phrases discloses generating representations (i.e. the real numbers) of syllables of the sequence.
Applicant argues that Frison does not teach how the first term is select amongst the user input as recited by claim 16 (Remarks pp. 19-21). Examiner agrees with this argument. However, examiner respectfully submits that cited prior art Hajarnis et al. (Pub. No. US 2022/0051080 A1, hereinafter “Hajarnis”) teaches that a user may select a query by highlighting a segment of text in a document (e.g. a skill description in a profile) on a user interface, system may identify documents (e.g. other profiles) that are similar to the query and present them in a ranked order. The search query can include one or more words (e.g. a selected segment of a profile or a job description) [0047-0048]. Examiner interprets that the example query “I lead the team responsible for ranking of all News Feeds” in [0048] discloses a first selection of a word and a context of the word.
Applicant argues that Okura does not provide an indication of the ordering of vectors in a sequence as recited by claim 19 (Remarks pp. 21-23). In response, examiner submits that Okura teaches that each word vector, or word embedding has two or more dimensions (Okura [0035]), and that the search unit computes a context filter for each word instance included in an input sentence and computes an extended vector by concatenating the context filter to a corresponding word vector, in the same way as the context information generation unit does (Okura [0068]). The sequence comprises the word and the context. Examiner interprets that this concatenation discloses ordering the vectors in a sequence.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 7, 13, 15, 19, 21, 22, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Frison in view of Okura.
Regarding claim 1, Frison teaches:
receiving, via a computer system, a text comprising words and a respective value corresponding to each of the words (Frison – at step S20, the processor of the enhanced search system may receive a user input including a first term [0104]. The user input may be considered a query including the first term [0074].)
determining, based on the text and on the respective values of the words, at least one query word and a context for the at least one query word (Frison – the enhanced search system may be configured to perform not only a search for a term (e.g. first term) included in the query but also a search for one or more other terms (e.g. second terms) that are not included in the query but are related to the (first) term in the query [0066]. Examiner interprets that searching for the first term discloses determining at least one query word (i.e. the first term) and the rest of the query discloses the context for the at least one query word.)
generating, via the computer system, a first word embedding by inputting a sequence comprising the at least one query word [and the context] into a word embedding model that resultantly outputs the first word embedding, (Frison – in Fig. 7, S602, the enhanced search system may obtain a similarity between a word vector representing the first term (i.e. first word embedding) and a word vector representing a word (or a phrase) other than the first term [0111]. The word vector DB may be a database storing vector representations of words and optionally phrases that may appear in the user input [0067]. The word embedding system may be configured to obtain word vectors to be stored in the word vector DB. For example, the word embedding system may be configured to obtain word vectors by processing a corpus including a large and structured set of texts, according to a word embedding algorithm for mapping words or phrases to vectors of real numbers [0069]. The word embedding DB may store information representing a word embedding model used in the word embedding algorithm [0077]. In case no word vector stored in the word vector DB corresponds to the first term, the processor of the enhanced search system may determine a word vector representing the first term according to a predetermined method or algorithm. For example, fastText (i.e. word embedding model, see [0090]) may be used for obtaining the word vector for the first term [0116].)
comparing, via the computer system, the first word embedding with other word embeddings, the other word embeddings having been generated by inputting respective text portions of other texts into the word embedding model (Frison - in Fig. 7, S602, the enhanced search system may obtain a similarity between (i.e. comparing) a word vector representing the first term (i.e. first word embedding) and a word vector representing a word (or a phrase) other than the first term (i.e. other word embeddings) [0111]. For example, the processor may access the word vector DB and retrieve the word vector representing the first term and one of the word vectors stored in the word vector DB, representing a word (or a phrase) other than the first term. The word vector DB may be a database storing vector representations of words and optionally phrases that may appear in the user input [0067]. The word embedding system may be configured to obtain word vectors to be stored in the word vector DB. For example, the word embedding system may be configured to obtain word vectors by processing a corpus including a large and structured set of texts, according to a word embedding algorithm for mapping words or phrases to vectors of real numbers [0069]. The word embedding DB may store information representing a word embedding model used in the word embedding algorithm [0077].) 
and presenting, via the computer system, a candidate match of the other texts, wherein a respective word embedding of the candidate match text is, of the other word embeddings, most similar to the first word embedding according to the comparing (Frison – at step S606, the processor may identify a specified number N (N=1, 2, 3, …) of word vectors being closest to the word vector representing the first term, according to the similarities obtained by the process loop including steps S602 and S604. At step S608, the processor may select N words represented by the N word vectors identified at step S606 as the at least one second term. At step S70, the processor may search, in the textDB, the at least one second term selected at step S60 [0124-0125]. Examiner interprets that where step S608 identified the at least one second term, said term is presented to the processor for execution of step S80.)
Frison does not appear to teach:
and the context
the at least one query word and the context being concatenated to each other in the sequence
However, Okura teaches:
and the context (Okura – the search unit computes a context filter for each word instance included in an input sentence and computes an extended vector by concatenating the context filter to a corresponding word vector, in the same way as the context information generation unit does [0068].)
the at least one query word and the context being concatenated to each other in the sequence (Okura – the search unit computes a context filter for each word instance included in an input sentence and computes an extended vector by concatenating the context filter to a corresponding word vector, in the same way as the context information generation unit does [0068].) 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Frison and Okura before them, to modify the system of Frison of receiving, via a computer system, a text comprising words and a respective value corresponding to each of the words, determining, based on the text and on the respective values of the words, at least one query word and a context for the at least one query word, 	generating, via the computer system, a first word embedding by inputting a sequence comprising the at least one query word [and the context] into a word embedding model that resultantly outputs the first word embedding, comparing, via the computer system, the first word embedding with other word embeddings, the other word embeddings having been generated by inputting respective text portions of other texts into the word embedding model, and presenting, via the computer system, a candidate match of the other texts, wherein a respective word embedding of the candidate match text is, of the other word embeddings, most similar to the first word embedding according to the comparing with the teachings of Okura of and the context, the word and the context being concatenated to each other in the sequence. One would have been motivated to make such a modification to enable efficient search for similar sentences to a query sentence which in turn makes it possible to provide a variety of natural language processing services including machine translation and dialogue systems (Okura - [0003]).
Regarding claim 4, Frison teaches:
wherein the first word embedding comprises a first vector; wherein the other word embeddings comprise respective other vectors; wherein the comparing comprises comparing, via the computer system, the first vector with the other vectors individually; and wherein a respective other vector of the candidate match is most similar to the first vector according to the comparing (Frison - in Fig. 7, S602, the enhanced search system may obtain a similarity between (i.e. comparing) a word vector representing the first term (i.e. first word embedding) and a word vector representing a word (or a phrase) other than the first term (i.e. other word embeddings) [0111]. For example, the processor may access the word vector DB and retrieve the word vector representing the first term and one of the word vectors stored in the word vector DB, representing a word (or a phrase) other than the first term. The word vector DB may be a database storing vector representations of words and optionally phrases that may appear in the user input [0067]. The word embedding system may be configured to obtain word vectors to be stored in the word vector DB. For example, the word embedding system may be configured to obtain word vectors by processing a corpus including a large and structured set of texts, according to a word embedding algorithm for mapping words or phrases to vectors of real numbers [0069]. The word embedding DB may store information representing a word embedding model used in the word embedding algorithm [0077] In case more than one second terms have been selected in step S60, the search at step S70 may be performed for each of the second terms and a set of search results may be obtained for each of the second terms [0127].)  
Regarding claim 7, Frison does not appear to teach:
wherein the word embedding model comprises an attention-based transformer neural network comprising layers; and wherein the generating the first word embedding comprises combining vector representations generated by at least a first layer and a second layer of the layers
However, Okura teaches:
wherein the word embedding model comprises an attention-based transformer neural network comprising layers; and wherein the generating the first word embedding comprises combining vector representations generated by at least a first layer and a second layer of the layers (Okura – the context information generation unit feeds the post-filtering vector to a neural network. The neural network is a machine learning model for predicting surrounding words from an input vector [0100]. The neural network includes an input layer, intermediate layers and an output layer [0075]. See Fig. 4, where input layer 131 includes a plurality of nodes corresponding to a plurality of words that may occur in a document. The next intermediate layer 132 is next to input layer 131 [0076]. After the training of the neural network is complete, the word vector generation unit inputs one word to the input layer and extracts a vector listing the values held in the nodes in the intermediate layer having the fewest dimensions [0078].)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Frison and Okura before them, to modify the system of Frison and Okura of receiving, via a computer system, a text comprising words and a respective value corresponding to each of the words, determining, based on the text and on the respective values of the words, at least one query word and a context for the at least one query word, 	generating, via the computer system, a first word embedding by inputting a sequence comprising the at least one query word and the context into a word embedding model that resultantly outputs the first word embedding, the word and the context being concatenated to each other in the sequence comparing, via the computer system, the first word embedding with other word embeddings, the other word embeddings having been generated by inputting respective text portions of other texts into the word embedding model, and presenting, via the computer system, a candidate match of the other texts, wherein a respective word embedding of the candidate match text is, of the other word embeddings, most similar to the first word embedding according to the comparing with the teachings of Okura of wherein the word embedding model comprises an attention-based transformer neural network comprising layers; and wherein the generating the first word embedding comprises combining vector representations generated by at least a first layer and a second layer of the layers. One would have been motivated to make such a modification to enable efficient search for similar sentences to a query sentence which in turn makes it possible to provide a variety of natural language processing services including machine translation and dialogue systems (Okura - [0003]).
Regarding claim 13, Frison teaches:
generating a discrete representation of the sequence, wherein the discrete representation comprises representations of syllables of the sequence; wherein the inputting the sequence into the word embedding model comprises inputting the discrete representation into the word embedding model (Frison – the term “word vector” may be understood as a numeric vector (e.g. a list of real numbers) representing a word or a phrase [0014] (see Applicant’s Specification [0050], where the discrete representation of the sequence may be a vector that includes integer values as entries of the vector). In Fig. 7, S602, the enhanced search system may obtain a similarity between a word vector representing the first term (i.e. first word embedding) and a word vector representing a word (or a phrase) other than the first term [0111]. In case no word vector stored in the word vector DB corresponds to the first term, the processor of the enhanced search system may determine a word vector representing the first term according to a predetermined method or algorithm. For example, fastText (i.e. word embedding model, see [0090]) may be used for obtaining the word vector for the first term [0116].)
Regarding claim 15, Frison does not appear to teach:
wherein the word embedding model comprises a neural network comprising layers; wherein each layer comprises embeddings for tokens of the sequence, respectively; and wherein a subsequent layer of the layers uses all embeddings of a preceding layer to influence calculations of each subsequent embedding in the subsequent layer
However, Okura teaches:
wherein the word embedding model comprises a neural network comprising layers; wherein each layer comprises embeddings for tokens of the sequence, respectively; and wherein a subsequent layer of the layers uses all embeddings of a preceding layer to influence calculations of each subsequent embedding in the subsequent layer (Okura – the context information generation unit feeds the post-filtering vector to a neural network. The neural network is a machine learning model for predicting surrounding words from an input vector [0100]. The neural network includes an input layer, intermediate layers and an output layer [0075]. See Fig. 4, where input layer 131 includes a plurality of nodes corresponding to a plurality of words that may occur in a document. The next intermediate layer 132 is next to input layer 131 [0076]. After the training of the neural network is complete, the word vector generation unit inputs one word to the input layer and extracts a vector listing the values held in the nodes in the intermediate layer having the fewest dimensions [0078]. Nodes in adjacent layers are connected by a synapse. A synapse is given a weight, and a value computed by multiplying the value of a node in a layer by the weight is given to a node in the next layer. Weights for the synapses are determined through training of the neural network [0074]. Examiner interprets that a word discloses a token (see Applicant’s Specification [0062].)  
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Frison and Okura before them, to modify the system of Frison and Okura of receiving, via a computer system, a text comprising words and a respective value corresponding to each of the words, determining, based on the text and on the respective values of the words, at least one query word and a context for the at least one query word, 	generating, via the computer system, a first word embedding by inputting a sequence comprising the at least one query word and the context into a word embedding model that resultantly outputs the first word embedding, the word and the context being concatenated to each other in the sequence comparing, via the computer system, the first word embedding with other word embeddings, the other word embeddings having been generated by inputting respective text portions of other texts into the word embedding model, and presenting, via the computer system, a candidate match of the other texts, wherein a respective word embedding of the candidate match text is, of the other word embeddings, most similar to the first word embedding according to the comparing with the teachings of Okura of wherein the word embedding model comprises a neural network comprising layers; wherein each layer comprises embeddings for tokens of the sequence, respectively; and wherein a subsequent layer of the layers uses all embeddings of a preceding layer to influence calculations of each subsequent embedding in the subsequent layer. One would have been motivated to make such a modification to enable efficient search for similar sentences to a query sentence which in turn makes it possible to provide a variety of natural language processing services including machine translation and dialogue systems (Okura - [0003]).
Regarding claim 19, Frison teaches:
receiving a first query word and a context of the first query word, the context comprising additional words (Frison – at step S20, the processor of the enhanced search system may receive a user input including a first term [0104]. The user input may be considered a query including the first term [0074].) 
generating a first word embedding by inputting a sequence comprising the first query word [and the context] into a word embedding model that resultantly outputs the first word embedding, (Frison – in Fig. 7, S602, the enhanced search system may obtain a similarity between a word vector representing the first term (i.e. first word embedding) and a word vector representing a word (or a phrase) other than the first term [0111]. The word vector DB may be a database storing vector representations of words and optionally phrases that may appear in the user input [0067]. The word embedding system may be configured to obtain word vectors to be stored in the word vector DB. For example, the word embedding system may be configured to obtain word vectors by processing a corpus including a large and structured set of texts, according to a word embedding algorithm for mapping words or phrases to vectors of real numbers [0069]. The word embedding DB may store information representing a word embedding model used in the word embedding algorithm [0077]. In case no word vector stored in the word vector DB corresponds to the first term, the processor of the enhanced search system may determine a word vector representing the first term according to a predetermined method or algorithm. For example, fastText (i.e. word embedding model, see [0090]) may be used for obtaining the word vector for the first term [0116].) 
wherein the word embedding model generates the first word embedding by generating a tensor, the first word embedding comprises a first vector, (Frison – in Fig. 7, S602, the enhanced search system may obtain a similarity between a word vector representing the first term (i.e. first word embedding) and a word vector representing a word (or a phrase) other than the first term [0111]. The word vector DB may be a database storing vector representations of words and optionally phrases that may appear in the user input [0067]. The word embedding system may be configured to obtain word vectors to be stored in the word vector DB. For example, the word embedding system may be configured to obtain word vectors by processing a corpus including a large and structured set of texts, according to a word embedding algorithm for mapping words or phrases to vectors of real numbers [0069]. The word embedding DB may store information representing a word embedding model used in the word embedding algorithm [0077]. In case no word vector stored in the word vector DB corresponds to the first term, the processor of the enhanced search system may determine a word vector representing the first term according to a predetermined method or algorithm. For example, fastText (i.e. word embedding model, see [0090]) may be used for obtaining the word vector for the first term [0116].)
comparing the first word embedding with other word embeddings, the other word embeddings having been generated by inputting respective text portions of other texts into the word embedding model (Frison - in Fig. 7, S602, the enhanced search system may obtain a similarity between (i.e. comparing) a word vector representing the first term (i.e. first word embedding) and a word vector representing a word (or a phrase) other than the first term (i.e. other word embeddings) [0111]. For example, the processor may access the word vector DB and retrieve the word vector representing the first term and one of the word vectors stored in the word vector DB, representing a word (or a phrase) other than the first term. The word vector DB may be a database storing vector representations of words and optionally phrases that may appear in the user input [0067]. The word embedding system may be configured to obtain word vectors to be stored in the word vector DB. For example, the word embedding system may be configured to obtain word vectors by processing a corpus including a large and structured set of texts, according to a word embedding algorithm for mapping words or phrases to vectors of real numbers [0069]. The word embedding DB may store information representing a word embedding model used in the word embedding algorithm [0077].) 
and presenting a candidate match of the other texts, wherein a respective word embedding of the candidate match is, of the other word embeddings, most similar to the first word embedding according to the comparing (Frison – at step S606, the processor may identify a specified number N (N=1, 2, 3, …) of word vectors being closest to the word vector representing the first term, according to the similarities obtained by the process loop including steps S602 and S604. At step S608, the processor may select N words represented by the N word vectors identified at step S606 as the at least one second term. At step S70, the processor may search, in the textDB, the at least one second term selected at step S60 [0124-0125]. Examiner interprets that where step S608 identified the at least one second term, said term is presented to the processor for execution of step S80.) 
Frison does not appear to teach:
and the context
the first query word and the context being concatenated to each other in the sequence,
the tensor represents multi-dimensional vectors for each word in the sequence, and the first vector is positioned in a row of the tensor corresponding to a sequential index position of the first query word in the sequence
However, Okura teaches:
and the context (Okura – the search unit computes a context filter for each word instance included in an input sentence and computes an extended vector by concatenating the context filter to a corresponding word vector, in the same way as the context information generation unit does [0068].)
the first query word and the context being concatenated to each other in the sequence, (Okura – the search unit computes a context filter for each word instance included in an input sentence and computes an extended vector by concatenating the context filter to a corresponding word vector, in the same way as the context information generation unit does [0068].)
the tensor represents multi-dimensional vectors for each word in the sequence, and the first vector is positioned in a row of the tensor corresponding to a sequential index position of the first query word in the sequence (Okura – each word vector, or word embedding, has a prescribed number (two or more) of dimensions [0035]. After the training of the neural network is complete, the word vector generation unit inputs one word to the input layer and extracts a vector listing the values (i.e. sequential positions) held in the nodes in the intermediate layer having the fewest dimensions [0078].) 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Frison and Okura before them, to modify the system of Frison and Okura of receiving a first query word and a context of the first query word, the context comprising additional words, generating a first word embedding by inputting a sequence comprising the first query word [and the context] into a word embedding model that resultantly outputs the first word embedding, wherein the word embedding model generates the first word embedding by generating a tensor, the first word embedding comprises a first vector, comparing the first word embedding with other word embeddings, the other word embeddings having been generated by inputting respective text portions of other texts into the word embedding model and presenting a candidate match of the other texts, wherein a respective word embedding of the candidate match is, of the other word embeddings, most similar to the first word embedding according to the comparing with the teachings of Okura of the context, the first query word and the context being concatenated to each other in the sequence, the tensor represents multi-dimensional vectors for each word in the sequence, and the first vector is positioned in a row of the tensor corresponding to a sequential index position of the first query word in the sequence. One would have been motivated to make such a modification to enable efficient search for similar sentences to a query sentence which in turn makes it possible to provide a variety of natural language processing services including machine translation and dialogue systems (Okura - [0003]).
Regarding claim 21, Frison teaches:
wherein the at least one query word comprises more than one word (Frison – at step S20, the processor of the enhanced search system may receive a user input including a first term [0104]. The user input may be considered a query including the first term [0074]. The word vector DB may be a database storing vector representations of words and (optionally) phrases that may appear in the user input [0067].)
Regarding claim 22, Frison teaches:
wherein the candidate match is selected based on an averaged sum of comparison scores of multiple other word embeddings within the candidate match (Frison – another exemplary word embedding model is a subword model used in fast Text developed by Facebook AI Research. In fast Text, a vector representing a word may be obtained by learning vectors for character n-grams within the word and summing those vectors to produce the vector representing the word [0090].)
Regarding claim 23, Frison teaches:
wherein the other word embeddings comprise a second word embedding generated by inputting into the word embedding model another sequence comprising a synonym to the at least one query word and another context for the synonym in an additional text, wherein the inputting of the other sequence causes the word embedding model to output the second word embedding (Frison - in Fig. 7, S602, the enhanced search system may obtain a similarity between (i.e. comparing) a word vector representing the first term (i.e. first word embedding) and a word vector representing a word (or a phrase) other than the first term (i.e. other word embeddings) [0111]. For example, the processor may access the word vector DB and retrieve the word vector representing the first term and one of the word vectors stored in the word vector DB, representing a word (or a phrase) other than the first term. The word vector DB may be a database storing vector representations of words and optionally phrases that may appear in the user input [0067]. The word embedding system may be configured to obtain word vectors to be stored in the word vector DB. For example, the word embedding system may be configured to obtain word vectors by processing a corpus including a large and structured set of texts, according to a word embedding algorithm for mapping words or phrases to vectors of real numbers [0069]. The word embedding DB may store information representing a word embedding model used in the word embedding algorithm [0077].)
Claims 14, 24, 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over Frison in view of Okura further in view of Hajarnis.
Regarding claim 14, Frison modified by Okura does not appear to teach:
filtering pre-selected words from the sequence before inputting the sequence into the word embedding model
However, Hajarnis teaches:
filtering pre-selected words from the sequence before inputting the sequence into the word embedding model (Hajarnis – a pre-processor may calculate the word embedding for each word in document, and in some embodiments, the pre-processor may apply stemming or other pre-filtering techniques to document, causing deletion (i.e. filtering) of words to promote a bias-free model [0024].)  
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Frison and Okura before them, to modify the system of Frison and Okura of receiving, via a computer system, a text comprising words and a respective value corresponding to each of the words, determining, based on the text and on the respective values of the words, at least one query word and a context for the at least one query word, 	generating, via the computer system, a first word embedding by inputting a sequence comprising the at least one query word and the context into a word embedding model that resultantly outputs the first word embedding, the word and the context being concatenated to each other in the sequence comparing, via the computer system, the first word embedding with other word embeddings, the other word embeddings having been generated by inputting respective text portions of other texts into the word embedding model, and presenting, via the computer system, a candidate match of the other texts, wherein a respective word embedding of the candidate match text is, of the other word embeddings, most similar to the first word embedding according to the comparing with the teachings of Hajarnis of filtering pre-selected words from the sequence before inputting the sequence into the word embedding model. One would have been motivated to make such a modification to promote a bias-free model (Hajarnis - [0024], see Applicant’s Specification [0070] where expletive words are filtered out).
Regarding claim 24, Frison modified by Okura does not appear to teach:
wherein the pre-selected words that are filtered are from a block list that is manually adjusted by a user
However, Hajarnis teaches:
wherein the pre-selected words that are filtered are from a block list that is manually adjusted by a user (Hajarnis – a user may select a query by highlighting a segment of text (i.e. dragging or manually adjusting) in a document (e.g. a skill description in a profile) on a user interface, system may identify documents (e.g. other profiles) that are similar to the query and present them in a ranked order. The search query can include one or more words (e.g. a selected segment of a profile or a job description) [0047-0048]. Examiner interprets that the example query “I lead the team responsible for ranking of all News Feeds” in [0048] discloses a first selection of a word and a context of the word.)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Frison and Okura before them, to modify the system of Frison and Okura of receiving, via a computer system, a text comprising words and a respective value corresponding to each of the words, determining, based on the text and on the respective values of the words, at least one query word and a context for the at least one query word, 	generating, via the computer system, a first word embedding by inputting a sequence comprising the at least one query word and the context into a word embedding model that resultantly outputs the first word embedding, the word and the context being concatenated to each other in the sequence comparing, via the computer system, the first word embedding with other word embeddings, the other word embeddings having been generated by inputting respective text portions of other texts into the word embedding model, and presenting, via the computer system, a candidate match of the other texts, wherein a respective word embedding of the candidate match text is, of the other word embeddings, most similar to the first word embedding according to the comparing with the teachings of Hajarnis of wherein the pre-selected words that are filtered are from a block list that is manually adjusted by a user. One would have been motivated to make such a modification to promote a bias-free model (Hajarnis - [0024], see Applicant’s Specification [0070] where expletive words are filtered out).
Regarding claim 27, Frison modified by Okura does not appear to teach:
selecting the first query word based on a combination of a user selection and an automated selection amongst words of a text containing the first query word and the additional words
However, Hajarnis teaches:
selecting the first query word based on a combination of a user selection and an automated selection amongst words of a text containing the first query word and the additional words (Hajarnis – a user may select a query by highlighting a segment of text (i.e. dragging) in a document (e.g. a skill description in a profile) on a user interface, system may identify documents (e.g. other profiles) that are similar to the query and present them in a ranked order. The search query can include one or more words (e.g. a selected segment of a profile or a job description) [0047-0048]. Examiner interprets that the example query “I lead the team responsible for ranking of all News Feeds” in [0048] discloses a first selection of a word and a context of the word.)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Frison and Okura before them, to modify the system of Frison and Okura of receiving a first query word and a context of the first query word, the context comprising additional words, generating a first word embedding by inputting a sequence comprising the first query word and the context into a word embedding model that resultantly outputs the first word embedding, the first query word and the context being concatenated to each other in the sequence, wherein the word embedding model generates the first word embedding by generating a tensor, the first word embedding comprises a first vector, the tensor represents multi-dimensional vectors for each word in the sequence, and the first vector is positioned in a row of the tensor corresponding to a sequential index position of the first query word in the sequence, comparing the first word embedding with other word embeddings, the other word embeddings having been generated by inputting respective text portions of other texts into the word embedding model and presenting a candidate match of the other texts, wherein a respective word embedding of the candidate match is, of the other word embeddings, most similar to the first word embedding according to the comparing with the teachings of Hajarnis of wherein the pre-selected words that are filtered are from a block list that is manually adjusted by a user. One would have been motivated to make such a modification to promote a bias-free model (Hajarnis - [0024], see Applicant’s Specification [0070] where expletive words are filtered out).
Regarding claim 28, Frison modified by Okura does not appear to teach:
wherein the automated selection of the first query word comprises inputting the text into a machine learning model and, in response to the inputting, receiving the first query word as output from the machine learning model
However, Hajarnis teaches:
wherein the automated selection of the first query word comprises inputting the text into a machine learning model and, in response to the inputting, receiving the first query word as output from the machine learning model (Hajarnis – the application involves analyzing talent profiles (e.g. resumes) of job candidates using machine learning models trained based on historical hiring data and performance data of past hires and candidates, and comparing the talent profiles against descriptions of jobs [0040].)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Frison and Okura before them, to modify the system of Frison and Okura of receiving a first query word and a context of the first query word, the context comprising additional words, generating a first word embedding by inputting a sequence comprising the first query word and the context into a word embedding model that resultantly outputs the first word embedding, the first query word and the context being concatenated to each other in the sequence, wherein the word embedding model generates the first word embedding by generating a tensor, the first word embedding comprises a first vector, the tensor represents multi-dimensional vectors for each word in the sequence, and the first vector is positioned in a row of the tensor corresponding to a sequential index position of the first query word in the sequence, comparing the first word embedding with other word embeddings, the other word embeddings having been generated by inputting respective text portions of other texts into the word embedding model and presenting a candidate match of the other texts, wherein a respective word embedding of the candidate match is, of the other word embeddings, most similar to the first word embedding according to the comparing with the teachings of Hajarnis of wherein the automated selection of the first query word comprises inputting the text into a machine learning model and, in response to the inputting, receiving the first query word as output from the machine learning model. One would have been motivated to make such a modification to promote a bias-free model (Hajarnis - [0024], see Applicant’s Specification [0070] where expletive words are filtered out).
Regarding claim 29, Frison modified by Okura does not appear to teach:
wherein the machine learning model is trained on a member selected from a group consisting of a search history of the user, a personal profile of the user, a domain of the user, a domain of the text, a location assigned to the query or the user, a time assigned to the query or the user, and an intention assigned to the query or to the user
However, Hajarnis teaches:
wherein the machine learning model is trained on a member selected from a group consisting of a search history of the user, a personal profile of the user, a domain of the user, a domain of the text, a location assigned to the query or the user, a time assigned to the query or the user, and an intention assigned to the query or to the user (Hajarnis – the application involves analyzing talent profiles (e.g. resumes) of job candidates using machine learning models trained based on historical hiring data and performance data of past hires and candidates (i.e. profile), and comparing the talent profiles against descriptions of jobs [0040].)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Frison and Okura before them, to modify the system of Frison and Okura of receiving a first query word and a context of the first query word, the context comprising additional words, generating a first word embedding by inputting a sequence comprising the first query word and the context into a word embedding model that resultantly outputs the first word embedding, the first query word and the context being concatenated to each other in the sequence, wherein the word embedding model generates the first word embedding by generating a tensor, the first word embedding comprises a first vector, the tensor represents multi-dimensional vectors for each word in the sequence, and the first vector is positioned in a row of the tensor corresponding to a sequential index position of the first query word in the sequence, comparing the first word embedding with other word embeddings, the other word embeddings having been generated by inputting respective text portions of other texts into the word embedding model and presenting a candidate match of the other texts, wherein a respective word embedding of the candidate match is, of the other word embeddings, most similar to the first word embedding according to the comparing with the teachings of Hajarnis of wherein the machine learning model is trained on a member selected from a group consisting of a search history of the user, a personal profile of the user, a domain of the user, a domain of the text, a location assigned to the query or the user, a time assigned to the query or the user, and an intention assigned to the query or to the user. One would have been motivated to make such a modification to promote a bias-free model (Hajarnis - [0024], see Applicant’s Specification [0070] where expletive words are filtered out).
Regarding claim 30, Frison modified by Okura does not appear to teach:
weighting a user- selected query word higher than the automatically-selected query word
However, Hajarnis teaches:
weighting a user- selected query word higher than the automatically-selected query word (Hajarnis – the self-attention layers may calculate attention scores associated with a word. The attention scores, in the context of this disclosure, measure the relevance values between the word and each of the other words in the sentence. Each relevance may be represented in the form of a weight value [0018].)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Frison and Okura before them, to modify the system of Frison and Okura of receiving a first query word and a context of the first query word, the context comprising additional words, generating a first word embedding by inputting a sequence comprising the first query word and the context into a word embedding model that resultantly outputs the first word embedding, the first query word and the context being concatenated to each other in the sequence, wherein the word embedding model generates the first word embedding by generating a tensor, the first word embedding comprises a first vector, the tensor represents multi-dimensional vectors for each word in the sequence, and the first vector is positioned in a row of the tensor corresponding to a sequential index position of the first query word in the sequence, comparing the first word embedding with other word embeddings, the other word embeddings having been generated by inputting respective text portions of other texts into the word embedding model and presenting a candidate match of the other texts, wherein a respective word embedding of the candidate match is, of the other word embeddings, most similar to the first word embedding according to the comparing with the teachings of Hajarnis of weighting a user- selected query word higher than the automatically-selected query word. One would have been motivated to make such a modification to promote a bias-free model (Hajarnis - [0024], see Applicant’s Specification [0070] where expletive words are filtered out).
Regarding claim 31, Frison modified by Okura does not appear to teach:
wherein the automated selection comprises selecting the first query word from the text due to the first query word having an entry in a specialized dictionary
However, Hajarnis teaches:
wherein the automated selection comprises selecting the first query word from the text due to the first query word having an entry in a specialized dictionary (Hajarnis – the application involves analyzing talent profiles (e.g. resumes) of job candidates using machine learning models trained based on historical hiring data and performance data of past hires and candidates, and comparing the talent profiles against descriptions of jobs [0040].)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Frison and Okura before them, to modify the system of Frison and Okura of receiving a first query word and a context of the first query word, the context comprising additional words, generating a first word embedding by inputting a sequence comprising the first query word and the context into a word embedding model that resultantly outputs the first word embedding, the first query word and the context being concatenated to each other in the sequence, wherein the word embedding model generates the first word embedding by generating a tensor, the first word embedding comprises a first vector, the tensor represents multi-dimensional vectors for each word in the sequence, and the first vector is positioned in a row of the tensor corresponding to a sequential index position of the first query word in the sequence, comparing the first word embedding with other word embeddings, the other word embeddings having been generated by inputting respective text portions of other texts into the word embedding model and presenting a candidate match of the other texts, wherein a respective word embedding of the candidate match is, of the other word embeddings, most similar to the first word embedding according to the comparing with the teachings of Hajarnis of wherein the automated selection comprises selecting the first query word from the text due to the first query word having an entry in a specialized dictionary. One would have been motivated to make such a modification to promote a bias-free model (Hajarnis - [0024], see Applicant’s Specification [0070] where expletive words are filtered out).
Claims 16, 18, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Frison in view of Hajarnis further in view of Okura.
Regarding claim 16, Frison teaches:
receiving text (Frison – at step S20, the processor of the enhanced search system may receive a user input including a first term [0104]. The user input may be considered a query including the first term [0074].)
generating a first word embedding by inputting a sequence comprising the word [and the context] into a word embedding model that resultantly outputs the first word embedding, (Frison – in Fig. 7, S602, the enhanced search system may obtain a similarity between a word vector representing the first term (i.e. first word embedding) and a word vector representing a word (or a phrase) other than the first term [0111]. The word vector DB may be a database storing vector representations of words and optionally phrases that may appear in the user input [0067]. The word embedding system may be configured to obtain word vectors to be stored in the word vector DB. For example, the word embedding system may be configured to obtain word vectors by processing a corpus including a large and structured set of texts, according to a word embedding algorithm for mapping words or phrases to vectors of real numbers [0069]. The word embedding DB may store information representing a word embedding model used in the word embedding algorithm [0077]. In case no word vector stored in the word vector DB corresponds to the first term, the processor of the enhanced search system may determine a word vector representing the first term according to a predetermined method or algorithm. For example, fastText (i.e. word embedding model, see [0090]) may be used for obtaining the word vector for the first term [0116].
comparing the first word embedding with other word embeddings, the other word embeddings having been generated by inputting respective text portions of other texts into the word embedding model (Frison - in Fig. 7, S602, the enhanced search system may obtain a similarity between (i.e. comparing) a word vector representing the first term (i.e. first word embedding) and a word vector representing a word (or a phrase) other than the first term (i.e. other word embeddings) [0111]. For example, the processor may access the word vector DB and retrieve the word vector representing the first term and one of the word vectors stored in the word vector DB, representing a word (or a phrase) other than the first term. The word vector DB may be a database storing vector representations of words and optionally phrases that may appear in the user input [0067]. The word embedding system may be configured to obtain word vectors to be stored in the word vector DB. For example, the word embedding system may be configured to obtain word vectors by processing a corpus including a large and structured set of texts, according to a word embedding algorithm for mapping words or phrases to vectors of real numbers [0069]. The word embedding DB may store information representing a word embedding model used in the word embedding algorithm [0077].) 
and presenting a candidate match of the other texts, wherein a respective word embedding of the candidate match is, of the other word embeddings, most similar to the first word embedding according to the comparing (Frison – at step S606, the processor may identify a specified number N (N=1, 2, 3, …) of word vectors being closest to the word vector representing the first term, according to the similarities obtained by the process loop including steps S602 and S604. At step S608, the processor may select N words represented by the N word vectors identified at step S606 as the at least one second term. At step S70, the processor may search, in the textDB, the at least one second term selected at step S60 [0124-0125]. Examiner interprets that where step S608 identified the at least one second term, said term is presented to the processor for execution of step S80.)  
Frison does not appear to teach:
receiving, via a user actuating the computer system, a first selection of a word amongst the text and a second selection of a context of the word amongst the text, the text comprising other words in addition to the word and in addition to the context
and the context
the word and the context being concatenated to each other in the sequence
However, Hajarnis teaches:
receiving, via a user actuating the computer system, a first selection of a word amongst the text and a second selection of a context of the word amongst the text, the text comprising other words in addition to the word and in addition to the context (Hajarnis – a user may select a query by highlighting a segment of text in a document (e.g. a skill description in a profile) on a user interface, system may identify documents (e.g. other profiles) that are similar to the query and present them in a ranked order. The search query can include one or more words (e.g. a selected segment of a profile or a job description) [0047-0048]. Examiner interprets that the example query “I lead the team responsible for ranking of all News Feeds” in [0048] discloses a first selection of a word and a context of the word.)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Frison and Hajarnis before them, to modify the system of Frison of receiving text, generating a first word embedding by inputting a sequence comprising the word [and the context] into a word embedding model that resultantly outputs the first word embedding, comparing the first word embedding with other word embeddings, the other word embeddings having been generated by inputting respective text portions of other texts into the word embedding model and presenting a candidate match of the other texts, wherein a respective word embedding of the candidate match is, of the other word embeddings, most similar to the first word embedding according to the comparing with the teachings of Hajarnis of receiving, via a user actuating the computer system, a first selection of a word amongst the text and a second selection of a context of the word amongst the text, the text comprising other words in addition to the word and in addition to the context. One would have been motivated to make such a modification to promote a bias-free model (Hajarnis - [0024], see Applicant’s Specification [0070] where expletive words are filtered out).
Frison modified by Hajarnis does not appear to teach:
and the context
the word and the context being concatenated to each other in the sequence
However, Okura teaches:
and the context (Okura – the search unit computes a context filter for each word instance included in an input sentence and computes an extended vector by concatenating the context filter to a corresponding word vector, in the same way as the context information generation unit does [0068].)
the word and the context being concatenated to each other in the sequence (Okura – the search unit computes a context filter for each word instance included in an input sentence and computes an extended vector by concatenating the context filter to a corresponding word vector, in the same way as the context information generation unit does [0068].) 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Frison, Hajarnis and Okura before them, to modify the system of Frison and Hajarnis of receiving text, receiving, via a user actuating the computer system, a first selection of a word amongst the text and a second selection of a context of the word amongst the text, the text comprising other words in addition to the word and in addition to the context, generating a first word embedding by inputting a sequence comprising the word [and the context] into a word embedding model that resultantly outputs the first word embedding, comparing the first word embedding with other word embeddings, the other word embeddings having been generated by inputting respective text portions of other texts into the word embedding model and presenting a candidate match of the other texts, wherein a respective word embedding of the candidate match is, of the other word embeddings, most similar to the first word embedding according to the comparing with the teachings of Okura of and the context, the word and the context being concatenated to each other in the sequence. One would have been motivated to make such a modification to enable efficient search for similar sentences to a query sentence which in turn makes it possible to provide a variety of natural language processing services including machine translation and dialogue systems (Okura - [0003]).
Regarding claim 18, Frison teaches:
wherein the first word embedding comprises a first vector; wherein the other word embeddings comprise respective other vectors; wherein the comparing comprises comparing, via the computer system, the first vector with the other vectors individually; and wherein a respective other vector of the candidate match is most similar to the first vector according to the comparing (Frison - in Fig. 7, S602, the enhanced search system may obtain a similarity between (i.e. comparing) a word vector representing the first term (i.e. first word embedding) and a word vector representing a word (or a phrase) other than the first term (i.e. other word embeddings) [0111]. For example, the processor may access the word vector DB and retrieve the word vector representing the first term and one of the word vectors stored in the word vector DB, representing a word (or a phrase) other than the first term. The word vector DB may be a database storing vector representations of words and optionally phrases that may appear in the user input [0067]. The word embedding system may be configured to obtain word vectors to be stored in the word vector DB. For example, the word embedding system may be configured to obtain word vectors by processing a corpus including a large and structured set of texts, according to a word embedding algorithm for mapping words or phrases to vectors of real numbers [0069]. The word embedding DB may store information representing a word embedding model used in the word embedding algorithm [0077] In case more than one second terms have been selected in step S60, the search at step S70 may be performed for each of the second terms and a set of search results may be obtained for each of the second terms [0127].)  
Regarding claim 25, Frison does not appear to teach:
wherein the second selection of the context is received via the user identifying the context amongst the other words while the other words are displayed on a display screen of the computer system
However, Hajarnis teaches:
wherein the second selection of the context is received via the user identifying the context amongst the other words while the other words are displayed on a display screen of the computer system (Hajarnis – a user may select a query by highlighting a segment of text in a document (e.g. a skill description in a profile) on a user interface, system may identify documents (e.g. other profiles) that are similar to the query and present them in a ranked order. The search query can include one or more words (e.g. a selected segment of a profile or a job description) [0047-0048]. Examiner interprets that the example query “I lead the team responsible for ranking of all News Feeds” in [0048] discloses a first selection of a word and a context of the word.)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Frison, Hajarnis and Okura before them, to modify the system of Frison and Hajarnis of receiving text, receiving, via a user actuating the computer system, a first selection of a word amongst the text and a second selection of a context of the word amongst the text, the text comprising other words in addition to the word and in addition to the context, generating a first word embedding by inputting a sequence comprising the word [and the context] into a word embedding model that resultantly outputs the first word embedding, comparing the first word embedding with other word embeddings, the other word embeddings having been generated by inputting respective text portions of other texts into the word embedding model and presenting a candidate match of the other texts, wherein a respective word embedding of the candidate match is, of the other word embeddings, most similar to the first word embedding according to the comparing with the teachings of Hajarnis of wherein the second selection of the context is received via the user identifying the context amongst the other words while the other words are displayed on a display screen of the computer system. One would have been motivated to make such a modification to promote a bias-free model (Hajarnis - [0024], see Applicant’s Specification [0070] where expletive words are filtered out).
Regarding claim 26, Frison does not appear to teach:
wherein the identification of the context occurs via the user actuating an input device of the computer system to drag a container around the context displayed on the display screen
However, Hajarnis teaches:
wherein the identification of the context occurs via the user actuating an input device of the computer system to drag a container around the context displayed on the display screen (Hajarnis – a user may select a query by highlighting a segment of text (i.e. dragging) in a document (e.g. a skill description in a profile) on a user interface, system may identify documents (e.g. other profiles) that are similar to the query and present them in a ranked order. The search query can include one or more words (e.g. a selected segment of a profile or a job description) [0047-0048]. Examiner interprets that the example query “I lead the team responsible for ranking of all News Feeds” in [0048] discloses a first selection of a word and a context of the word.)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Frison, Hajarnis and Okura before them, to modify the system of Frison and Hajarnis of receiving text, receiving, via a user actuating the computer system, a first selection of a word amongst the text and a second selection of a context of the word amongst the text, the text comprising other words in addition to the word and in addition to the context, generating a first word embedding by inputting a sequence comprising the word [and the context] into a word embedding model that resultantly outputs the first word embedding, comparing the first word embedding with other word embeddings, the other word embeddings having been generated by inputting respective text portions of other texts into the word embedding model and presenting a candidate match of the other texts, wherein a respective word embedding of the candidate match is, of the other word embeddings, most similar to the first word embedding according to the comparing with the teachings of Hajarnis of wherein the identification of the context occurs via the user actuating an input device of the computer system to drag a container around the context displayed on the display screen. One would have been motivated to make such a modification to promote a bias-free model (Hajarnis - [0024], see Applicant’s Specification [0070] where expletive words are filtered out).
References Cited But Not Relied Upon
	1. Steedman Henderson et al. (Patent No. US 11,210,306 B2)
the method receives a user inputted query, represents the inputted query as a sequence of embedding vectors using a first model, encodes the sequence of embedding vectors to produce a context vector using a second model, retrieves responses with associated response vectors, scores the response vectors against the context vector and outputs the responses with the closest response vectors

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJIT P DORAISWAMY whose telephone number is (571)270-5759. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571) 270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.P.D./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166